MEMORANDUM **
Karen Karapetyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal of an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Karapetyan failed to challenge the BIA’s adverse credibility determination based on inconsistencies between Karapetyan’s testimony and that of his mother, and therefore the issue is deemed waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Karapetyan’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.